Dissenting Opinion by
Spaulding, J.:
I join in Judge Packel’s dissenting opinion to the extent that he finds the jury’s specific award of $35,000 for pain and suffering excessive under the circumstances of this case. I do not, however, feel that we should usurp the jury’s function by arbitrarily setting the amount of such damages.
I would affirm the judgment of the court below with respect to the jury’s award of damages of $345,000 in the wrongful death action and $60,000 in the survival action, but would reverse the specific award for pain and suffering and remand the case for a new trial limited to that issue.